Sognier, Judge.
Albert Morton sued Allstate Insurance Company when it refused to pay under a policy covering Morton’s home for damages allegedly caused by blasting at a nearby construction site. Allstate moved for summary judgment which the trial court granted after a hearing on the motion. Morton appeals.
Appellant contends that the trial court erred by granting summary judgment because appellee failed to carry its burden of showing that no genuine issue of material fact remained for jury determination. We agree with appellant and reverse.
The transcript of the hearing reveals that the trial court based its grant of summary judgment on the failure of appellant to produce an expert witness to contradict an affidavit submitted by appellee’s expert witness. The affidavit stated that the damage to appellant’s house was not caused by blasting but by natural wear and tear or settlement, items not covered by the policy. However, this is not the type of case in which an expert’s opinion introduced by the movant will authorize the grant of summary judgment. Harrison v. Tuggle, 225 Ga. 211, 213 (167 SE2d 395) (1969); Savannah Valley &c. Assn. v. Cheek, 248 Ga. 745 (285 SE2d 689) (1982); Pepper v. Selig Chem. Indus., 161 Ga. App. 548, 549 (1) (288 SE2d 693) (1982). Hence, a question of fact remains regarding the cause of the damage to *743appellant’s house.
Decided February 3, 1984.
Albert W. Morton, pro se.
Clyde E. Rickard III, for appellee.
In light of our determination on this issue, it is unnecessary to address appellant’s other enumerations of error.

Judgment reversed.


Quillian, P. J., and Pope, J., concur.